Exhibit 10.1  

SEPARATION AGREEMENT

THIS SEPARATION AGREEMENT, dated June 12, 2020 (the “Agreement”), is made by and
between MEDTAINER, INC., a Florida corporation (the “Company”), the address of
which is 1620 Commerce St., Corona California 92880, and CURTIS FAIRBROTHER (the
“Executive”), whose address is 1001 West Dorothy Drive, Brea, California 92821
(the Company and the Executive being together referred to as the “Parties” and
individually as a “Party”), and shall be effective on and as of the eighth day
after the day on which the Executive has delivered a signed copy of this
Agreement to the Company (the “Effective Date”).

RECITALS:

A.       The Executive has been employed by the Company (the “Existing
Employment”) as its Chief Executive Officer and Chief Financial Officer and
served as on its board of directors since March 4, 2014.

B.        The Executive will resign as an, employee, officer and director
effective on the Effective Date, as that term is defined below.

C.        After the Effective Date, if it shall occur, the Executive will be
re-employed by the Company solely on the terms and conditions and solely for the
period set forth herein.

D.       As of the date hereof, the Executive is an employee at will.

E.        The Executive has advanced money to the Company from time to time to
assist it in meeting its expenses and the unpaid balance of these advances is
$205,843.96 (the “Advances”).

F.         The Company is advancing $1,055.62 per month on behalf of the
Employee for his private health insurance, although it is obligated to do so
(said monthly amount being the “Monthly Insurance Advance”).

G.       There is a bona fide dispute between the Parties as to whether the
Advances are due and owing on the date hereof (but not as to whether the Company
is obligated to repay the Advances at some time in the future), because the
Company believes that the Advances are repayable only when the Company has
sufficient cash flow for such repayment, which may occur in the distant future
or may never occur, and the Parties desire to settle said dispute by providing
for the repayment of the Advances as and to the extent set forth herein. In
addition, the Executive is mindful of the costs and risks of litigation to
enforce immediate repayment of the Advances.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the Parties agree as follows:

1.      Resignation; New Employment.

(a)   Resignation. Upon signing this Agreement, the Executive will resign as an
employee, officer and director of the Company by submitting his resignation in
the form of Exhibit A. On the Effective Date, or, if the Executive shall have
exercised his right to revoke this Agreement pursuant to Section 27 (the
“Revocation Date”), on the date of such exercise, the Company will pay to the
Executive his unpaid salary to and including the Effective Date or the
Revocation Date, as the case may be, net of the amounts that the Executive
agreed to waive during the Covid-19 pandemic. The payment to be made pursuant to
this Section 1(a) shall be net of applicable federal and state tax withholdings,
and from this payment the Company will deduct Monthly Insurance Advances made in
the months of May and June 2020. The Executive affirms that (i) except for the
amount to be paid pursuant to this Section 1(a), he has received all
compensation, wages, vacation, overtime pay, reimbursements, bonuses, stocks,
options, benefits and other payments to which he was entitled, including, but
not limited to, those under the Fair Labor Standards Act and any other federal,
state or local wage and hour law, regulation or ordinance or agreement with the
Company and (ii) he has received any leave (paid or unpaid) to which he was
entitled, including leave under any federal, state or local leave or disability
accommodation law, regulation, ordinance or agreement with the Company. The
Executive acknowledges that the Company has no group health plan.

 

 



(b)   New Employment.

(i)        New Employment. On the business day immediately following the
Effective Date, if and only if it occurs, the Company will employ the Executive
(the “New Employment”) at the salary of $10,000 per month, payable in arrears on
the last day of each month, prorated for any fraction of a month, for a term
beginning on said business day and ending on November 30, 2020, on which date
the New Employment will terminate, automatically and without the requirement of
action by either Party. All payments made pursuant to this Section 1(b)(i) shall
be net of applicable federal and state tax withholdings, and from these
payments, the Company will deduct Monthly Insurance Advances. During and after
the New Employment, except for said salary, except as mandated by applicable
law, the Executive will not be entitled to vacation or overtime pay, stocks,
options, benefits or severance pay. The Executive acknowledges that (i) the New
Employment is employment for a fixed term and not an employment at will,
(ii) because the New Employment is for a fixed term and the Executive will not
be an employee at will, he have, upon the expiration of such fixed term, none of
the rights or claims that he would have if the New Employment had been at will
and/or unilaterally terminated by the Company, (iii) the period of the New
Employment has been fixed at his request and to his satisfaction and (iv) his
employment is for a fixed term, rather than at will, and is not a device or
artifice for the Company to avoid liability under age discrimination laws. The
Executive waives and releases the Company from any and all such rights and
claims from to the full extent permitted by law and to the full extent that they
would be released if he were, upon the expiration of the term of the New
Employment, to sign a release of like tenor to the release set forth in Section
4. Said salary shall be paid to the Executive without any set-off, counterclaim
or recoupment whatsoever, except for any Monthly Insurance Advances. If the
Executive shall die, become incapacitated or become unable for any other reason
to perform said duties, or the New Employment shall be terminated for any reason
whatsoever, said salary shall nevertheless be paid to him, if he is alive and
competent; to his surviving spouse, if he is dead or incompetent; or if he is
dead or incompetent but unmarried, (i) to his estate if he is dead or (ii) to
the person in charge of his affairs if he is incompetent. During the New
Employment, (i) the Executive shall not have authority to bind the Company in
any way and shall not represent to any person that he has such authority and
(ii) the Executive shall inform each person with whom he dealt in his capacity
as chief executive officer or chief financial officer of the Company prior to
the Effective Date and with whom he deals during the New Employment that he
resigned from these offices on the Effective Date. The covenants and agreements
of the Parties set forth herein in Sections 7, 10, 12, 13, 14, 15, 16 and 17
shall be and remain binding upon the Parties after the termination of the New
Employment. The Executive shall ensure that the last Monthly Insurance Advance
occurs in the month of November 2020.



(ii)     Reporting and Duties. During the New Employment, the Executive will
report to the Chief Executive Officer of the Company. The Executive shall
consist solely in assisting the Chief Executive Officer in assuming his
obligations as such, assisting him and other executives of the Company in
replacing the Executive as the contact person with the Company’s potential and
existing customers, distributors and suppliers, providing such advice as the
Chief Executive Officer may request, and in good faith and with due diligence,
assisting, facilitating and fully cooperating with the Company and providing
information as to matters which he was personally involved, or had information
on, while he was an executive of the Company. Said duties shall be performed at
such place or places outside the offices of the Company as shall be determined
by the Executive in his sole discretion, except for such occasional duties as
are requested by the Company and can be performed only at the offices of the
Company in Corona, California.

2.      Expenses. On the Effective Date or the Revocation Date, as the case may
be,, the Company will reimburse the Executive for all expenses incurred by him
to and including such date in the performance of his duties since May 1, 2020,
in accordance with past practice and against receipts or other documents
supporting his incurrence thereof. The Company will in like manner reimburse the
Executive for expenses incurred by him during the New Employment.

3.      Repayment of Advances. As a full accord and satisfaction of the bona
fide dispute described in the recitals, the Parties agree that on the Effective
Date, if it occur, the amount of the Advances will be reduced to $145,843.96
and, based on this dispute and the repayment of the Advances as so reduced on
the terms set forth herein, the Executive waives all claims to the amount by
which the Advances will be so reduced. The Company will repay the Advances, as
so reduced, by paying to the Executive the sum of $6,093.40 on January 1, 2021,
and a like sum on the first day of the next following 23 months until the
Advances, as so reduced, are paid in full; these payments include interest at
the Applicable Federal Rate. If the Executive shall die or become incompetent
before receiving all of the payments to be made pursuant to the previous
sentence, such payment shall be paid to his surviving spouse, or if he is
unmarried, to his estate if he is dead or to the person in charge of his affairs
if he is incompetent. The Company may offset against payments to be made
pursuant to this Section 3 any Monthly Insurance Advances made on or after
December 1, 2020.

 

 



4.      Release.

The Executive releases, acquits and forever discharges the Company, and its
subsidiaries and its officers, directors, agents, servants, executives,
attorneys, shareholders, successors, assigns and affiliates (collectively, the
“Released Parties”), in their capacities as such, of and from any and all
claims, liabilities, demands, charges, causes of action, costs, expenses,
attorneys’ fees, damages, indemnities and obligations of every kind and nature,
in law, equity, or otherwise, which the Executive has or could assert against
the Company or the Released Parties at common law or under any statute, rule,
regulation, order or law, whether federal, state or local, on any ground
whatsoever, whether known or unknown, suspected or unsuspected or disclosed or
undisclosed, arising out of or in any way related to agreements, events, acts,
conduct or any other thing or matter existing at any time prior to and including
the date on which he signs this Agreement, including, but not limited to, all
claims and demands directly or indirectly arising out of or in any way connected
with the Existing Employment or his service as an officer or director of the
Company or with the termination of the Existing Employment and such service;
claims or demands related to severance pay; any and all causes of action,
including actions for breach of contract, express or implied, breach of the
covenant of good faith and fair dealing, express or implied, wrongful
termination in violation of public policy, all other claims for wrongful
termination and constructive discharge, and all other tort claims, including
intentional or negligent infliction of emotional distress, invasion of privacy,
negligence, negligent investigation, negligent hiring, supervision or retention,
assault and battery, false imprisonment, defamation, intentional or negligent
misrepresentation, fraud, and any and all claims arising under any federal,
state or local law or statute, the California Fair Employment and Housing Act,
the Business and Professions Code 17200; Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Fair Labor Standards Act, the Employee
Retirement and Income Security Act, the Americans with Disabilities Act, the
Worker Adjustment and Retraining Notification Act; the California WARN Act; the
California Fair Employment and Housing Act, the Age Discrimination in Employment
Act of 1967, the Family and Medical Leave Act; the California Family Rights Act,
the California Labor Code, the California Civil Code, the California
Constitution, any applicable California Industrial Welfare Commission order, the
California Business and Professions Code, the Sarbanes-Oxley Act, the False
Claims Act and the Fair Credit Reporting Act and any and all other laws and
regulations relating to employment, employment termination, employment
discrimination, harassment or retaliation, any and all claims for attorneys’
fees and costs, insofar as is permissible by law and by the respective
governmental enforcement agencies for the above-listed laws.

 

Subject to the Company’s payment of the amounts to be paid to the Executive
pursuant to Section 1(a) and Section 2, he acknowledges that he has been paid
(i) all undisputed wages due or earned, and as to any alleged unpaid wages due,
he acknowledges that there is a bona fide and good-faith dispute as to whether
such wages are due and based on this dispute and the payment of such
consideration, he releases and waives any such claims and (ii) he has been
reimbursed for all expenses that he has incurred in the course of the Existing
Employment.

Notwithstanding anything to the contrary, (i) the above release shall not apply
to (A) rights or claims under federal or state law that the Executive cannot, as
a matter of law, waive by private agreement a right of indemnification under
California Labor Code Section 2802, (B) any rights that he may have to
indemnification and/or mandatory advancement of expenses by the Company under
the Company’s by-laws or under statute or under any agreement to which he is a
party, (C) rights to workers’ compensation benefits or unemployment insurance
benefits, which rights are expressly preserved and remain in full force and
effect, (D) claims arising solely from events that occur after the Effective
Date, and (E) claims for breach of this Agreement and (ii) the Executive may
enforce any provisions of this Agreement or file a charge or complaint with or
participate in any investigation or proceeding before the Equal Employment
Opportunity Commission or another administrative agency, but, while the
Executive may file such charge or complaint and participate in any related
proceeding, by signing this Agreement, he waives his rights to receive money or
other individual relief in connection with an administrative charge or
investigation, regardless of whether that charge or investigation was initiated
by the Executive, on his behalf, on behalf of a group or class to which he
purportedly belongs, or otherwise, provided, however, that he may accept bounty
money properly awarded by the United States Securities and Exchange Commission

 

 

The Executive acknowledges that the above release is final, complete and not
subject to any claim of mistake and that, to the full extent permitted by law,
it covers all claims that he may have against the Company.

The Executive waives to the full extent permitted by applicable law any right to
recover any type of personal relief from the Company, including monetary damages
or reinstatement, in any administrative action or proceeding, whether state or
federal, and whether brought by the Executive or on his behalf by, related in
any way to the matters released herein. The Executive acknowledges the he has no
rights, vested or unvested, in any retirement, welfare or benefit plan or
program of the Company as of the Effective Date.

The Parties acknowledge that they may discover facts or law different from, or
in addition to, the facts or law that they know or believe to be true with
respect to the claims released or waived in this Agreement and agree,
nonetheless, that this Agreement and the releases and waivers contained in it
shall be and remain effective in all respects notwithstanding the inaccuracy of
such knowledge or belief or the discovery of different or additional facts.

5.      California Civil Code Section 1542 Waiver. It is the intention of the
Parties that the release set forth in Section 4 be a general release which shall
be a full bar to each and every claim, demand, or cause of action described
therein. The Executive recognizes that he may have claims, demands, or causes of
action against the Company, the existence of which he does not now know or
suspect, that he is giving up by execution of this Agreement. It is his
intention that upon his executing this Agreement, he will be deprived of each
such claim, demand or cause of action and prevent him from asserting it against
the Company or any of the Released Parties. In furtherance of this intention, he
waives any rights or benefits conferred by the provisions of Section 1542 of the
Civil Code of the State of California (and/or other similar law or provision of
another jurisdiction). The Executive acknowledges that he has read and
understands said Section 1542, which reads as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

The Executive hereby knowingly, intentionally, and expressly waives and
relinquishes all rights and benefits under said Section 1542 (and/or other
similar law or provision of another jurisdiction) with respect to the release of
any unknown or unsuspected claims that he may have against the Company or any of
the Released Parties.

6.      Representations of the Executive. The Executive represents to the
Company that, as of the date on which he has signed this Agreement, (i) he has
no pending lawsuits, complaints, petitions, claims or other accusatory pleadings
against the Company or any of the Released Parties in any court of law or in
equity, (ii) he has not assigned and will not assign his interest in any claim
that he may have against the Company or any of the Released Parties, (iii) he is
not a plaintiff or party to any legal or equitable action, arbitration, action
or administrative proceeding to which a Released Party is a party and (iv) he
has sustained no work-related injuries during his employment with the Company.

7.      Involvement in Certain Matters. The Executive will not voluntarily
participate in, be a witness in, be a party to, or otherwise voluntarily become
involved in any claim, potential claim or litigation against the Company or the
Released Parties and will not in any manner voluntarily assist or encourage any
person or party in any claim, potential claim or action against the Company or
the Released Parties. Nothing in this this Agreement shall prevent, interfere or
restrict the Executive from responding to a subpoena from a court of competent
jurisdiction or from any governmental agency, including the Equal Employment
Opportunity Commission, the Department of Fair Employment and Housing or other
governmental agency.

8.      No Admission. By entering into this Agreement, neither Party makes any
admission that it has engaged, or is now engaging, in any breach or unlawful
conduct. The Parties understand and acknowledge that this Agreement is not an
admission of liability and agree that it shall not be used or construed as such
in any legal or administrative proceeding.

9.      Concerning the Executive’s Resignation. The Executive acknowledges the
resignations evidenced by Exhibit A (i) is voluntary, based upon the mutual
determination of the Parties that such resignation is in the best interest of
each of them and (ii) implies no breach of any duty owed by the Executive to the
Company as a director, officer or otherwise.

10.     Return of Company Property. By the Effective Date, the Executive will
deliver to the Company property and materials in his possession or control,
including Company files, laptops, tablets and similar devices, notes, memoranda,
correspondence, lists, drawings, records, plans and forecasts, financial
information, personnel information, customer and customer prospect information,
sales and marketing information, product development and pricing information,
specifications, computer-recorded information, tangible property, ATM, debit and
credit cards, entry cards, identification badges and keys; and any materials of
any kind which contain or embody any proprietary or confidential material of the
Company (and all copies and reproductions thereof); provided that the Executive
may retain any of the foregoing material, other than ATM, debit and credit
cards, entry cards, identification badges and keys, to the extent, and only to
the extent, that they are required for him to perform his duties under the New
Employment; and provided further that the Executive shall deliver the material
so retained to the Company upon the expiration of the New Employment. Failure by
the Executive to comply with the provisions of this Section 10 shall be a
material breach of this Agreement.

 

 



11.      Tax Matters.  The Parties believe that none of the payments to be made
to the Executive under this Agreement will be made with respect to a
“nonqualified deferred compensation plan,” as that term is defined in section
409A of the Internal Revenue Code of 1986 and applicable guidance issued
thereunder (“Section 409A”). In the event that such payments are determined so
to have been made, they will be interpreted and construed, to the full extent
possible, to have been distributed in the short-term deferral period, as defined
under Treasury Regulation 1.409A-1(b)(4), or the separation pay exemption, as
provided in Treasury Regulation 1.409A-1(b)(9). For purposes of this Agreement,
the term “Effective Date” means the date on which the Executive’s “separation
from service,” as defined in Treasury Regulation 1.409A-1(h), occurred. In the
event that such payments are determined so to have been made, for purposes of
this Agreement, each payment made and benefit provided under this Agreement will
be designated as a separate payment, and will not collectively be treated as a
single payment, as provided in Treasury Regulation 1.409A-2(b)(2)(iii).

The Executive acknowledges that he has not relied upon any representation,
express or implied, made by the Company or any of its representatives as to the
tax consequences of this Agreement.

12.     Non-Disclosure of Confidential Information.

(a)         The Executive acknowledges that during his employment with the
Company, he has had, and during the New Employment will have, access to its
material intellectual property, trade secrets, proprietary and confidential
information, including information concerning its services; products; product
formulas; business models; marketing; technology; consultants and experts;
customer, dealer, vendor and partner data, including history, usage, pricing,
preferences and incentives for each; business plans, records and affairs;
business partners; methods of doing business; merchandising concepts, strategies
and plans; financial matters; pricing information; trade secrets; and suppliers,
as well as other information, including information learned by him from other
employees, contractors or agents of the Company through inspection of its
premises or financial statements or that relates to its products, services,
packaging, designs, business plans, business opportunities, customers, dealers,
clients, consultants, experts, finances, research, development, know-how,
personnel, litigation, workouts, or third-party confidential information
disclosed to the Executive by the Company, together with any material prepared
by him that contains or otherwise relates to such information (“Confidential
Information”), provided that such term does not include any information that
would otherwise be Confidential Information that (i) was publicly known at the
time of its disclosure by the Company to the Executive, (ii) was already in his
possession at the time of its disclosure by the Company to him, (iii) was
lawfully received by him from a third party without violation of any obligation
of confidentiality to the Company, (iv) becomes publicly known without his fault
or (v) is approved for his disclosure by written authorization of the Company,

(b)         The Executive covenants that he will not disclose any Confidential
Information and shall refrain from any action or conduct which might reasonably
or foreseeably be expected to compromise the confidentiality or proprietary
nature thereof he will not use Confidential Information in a manner that is
adverse to the interests of the Company or in any manner whatsoever without its
prior written approval in each instance. Nevertheless, the Executive may
disclose Confidential Information to the extent required by the subpoena or
order of a court or governmental agency, but shall, forthwith upon his receipt
thereof, provide a copy thereof to the Company in order that it may contest it
or seek a protective order.

(c)         Failure by the Executive to comply with his covenants set forth in
Subsections (a) and (b) of this Section 12 will be a material breach of this
Agreement.

13.     Non-Disclosure of Agreement. The Executive will keep the terms of this
Agreement confidential and will not disclose any information concerning this
Agreement or its terms to anyone other than his immediate family, and legal
counsel, and/or financial advisors, who will be informed of and bound by this
clause, or in response to a subpoena issued by a court or governmental agency.

14.     Non-Disparagement. The Executive will not disparage the Company, or its
officers, directors, employees, shareholders and agents, affiliates and
subsidiaries in any manner likely to be harmful to them or their business,
business reputation or personal reputation as it relates to the Executive’s
knowledge about them in relationship to the Company; provided that he may
respond accurately and fully to any question, inquiry or request for information
when required to do so by legal process. Failure by the Executive to comply with
this provision shall be a material breach of this Agreement. The Company will
not and will not permit any of the person individuals who constitute existing
members of the Board or any of its existing “named executive officers” (as
defined under Item 402 of Regulation S-K), in their capacity as such, to
disparage the Executive publicly in a manner likely to be harmful to his
personal or business reputation; provided that such persons may respond
accurately and fully to any question, inquiry or request for information when
required by legal process or otherwise make accurate statements in connection
with any investigations or audits or in the good faith performance of such
directors’ duties or obligations to the Company.

 

 



15.     Arbitration. Any dispute arising out of this Agreement, other than in
relation to a matter subject to equitable relief as set forth in Section 16,
will be resolved by binding arbitration under the Employment Arbitration Rules
and Mediation Procedures of the American Arbitration Association (the “AAA”) in
Riverside County, California, or, if such rules are not applicable, the other
applicable rules of the AAA. All statutes of limitation and remedies that would
be applicable to the dispute in a proceeding at law shall apply to such
arbitration. The prevailing party in such arbitration proceedings shall be
entitled to recover from the other party reasonable attorneys’ fees and other
recoverable costs incurred in connection therewith. The award in such proceeding
may be entered in any court of competent jurisdiction.

16.     Equitable Relief. The Executive acknowledges that his breach of any of
his covenants set forth in Sections 10, 12(a), 12(b), 14 and 15 will irreparably
harm the Company and that the Company may not have an adequate remedy at law for
such breach. The Executive therefore agrees that (i) the Company shall be
entitled to equitable relief to enforce or restrain the breach or threatened
breach of said covenants in the event of such breach or threatened breach, in
addition to any other remedies available to the Company and (ii) no bond or
other security shall be required in obtaining such equitable relief. The
covenants contained in this Agreement are independent of any other obligations
between the Parties, and the existence of any other claim or cause of action
against the Company shall not be a defense to their enforcement by injunction.
The findings of fact by the court in such an equitable proceeding shall be
admitted as evidence in an arbitration proceeding pursuant to Section 15 and
shall not be subject to dispute or the admission of any evidence therein.

17.     Good Faith and Cooperation. The Parties agree to do all things necessary
and to execute all further documents necessary and appropriate to carry out the
provisions and intents of this Agreement. For 6 months after the expiration of
the New Employment, the Executive will, promptly, in good faith and with due
diligence, assist, facilitate and fully cooperate with the Company and provide
information as to matters which he was personally involved, or has information
on, while he was an executive of the Company or during the term of the New
Employment, making himself available to answer questions upon reasonable notice
for periods not to exceed 4 hours per week for the first 3 of said 6 months and
1 hour per week thereafter. Following the Effective Date, the Executive will
cooperate fully with the Company and its counsel in connection with any present
and future actual or threatened litigation, administrative proceeding or other
investigation involving the Company that relates to events, occurrences, or
conduct occurring (or claimed to have occurred) during the period during which
the Executive provided services to the Company. Cooperation will include without
limitation: (a) making himself reasonably available for interviews and
discussions with the Company’s counsel, as well as for depositions and trial
testimony; (b) if depositions or trial testimony are to occur, making himself
reasonably available for and cooperate with the related preparations, as and to
the extent that the Company or the Company’s counsel reasonably requests; (c)
refraining from impeding in any way the Company’s prosecution or defense of such
litigation or administrative proceeding; and (d) cooperating fully in the
development of the Company’s prosecution or defense of such litigation or
administrative proceeding. The Company shall promptly reimburse the Executive
for pre-approved reasonable travel, lodging, telephone and similar expenses, as
well as reasonable attorneys’ fees (if independent legal counsel is deemed
necessary or appropriate by the Company’s counsel or otherwise reasonably
requested by the Executive due to legal conflicts of interest acknowledged by
the Company’s counsel) incurred by counsel who has been pre-approved by the
Company in the exercise of reasonable discretion in connection with any
cooperation, consultation, or advice rendered pursuant to this paragraph 17. In
providing services under this Section 17, the Executive shall be an independent
contractor.



18.     Binding Agreement.  This Agreement shall be binding upon each Party and
his or its heirs, administrators, representatives, executors, successors and
assigns, and shall inure to the benefit of the Released Parties and each of
them, and to their respective heirs, administrators, representatives, executors,
successors, and assigns.

19.     Interpretation.  This Agreement has been jointly drafted by the Parties
with the assistance of their respective counsel, and in its construction no rule
respecting construction against the drafting party shall be applied. Section
headings have been for convenience and shall be disregarded in construing this
Agreement. The invalidity or enforceability, in whole or in part, of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision. In the event of a conflict or inconsistency between the
terms of this Agreement and any other agreement between the Parties, the terms
of this Agreement shall control. “Including” means “including, but not limited
to.” References to law and statutes are made to them as amended.

20.     Entire Agreement.   This Agreement sets forth the entire understanding
between the Parties and supersedes any prior agreements or understandings,
express or implied, pertaining to the matters set forth herein. The Executive
acknowledges that no promises or representations other than those set forth in
this Agreement have been made to him to induce him to sign this Agreement, and
that he has relied only on the promises expressly set forth herein.

 

 



21.     Governing Law.  This Agreement shall be governed by and construed under
the internal laws of the State of California, without regard to its conflict of
laws provisions.

22.     Waiver.  No purported waiver of a breach or default will be valid unless
specifically stated in writing by the waiving party. No such waiver waives any
subsequent breach or default of the same or any other term in this Agreement.

23.     Amendment.  No amendment or modification of this Agreement will be
binding unless executed in writing by the parties or their permitted successors
or assigns. No course of conduct or course of performance under this Agreement
or any other agreement between the parties will be deemed to amend or modify
this Agreement.

24.     Attorney’s Fees.  The Executive will be solely responsible for paying
any attorneys’ fees and costs that he has incurred in connection with this
Agreement.

25.     Counterparts.  This Agreement may be executed in any number of
counterparts and by any electronic means, each of which shall be deemed an
original and all of which, when taken together, shall constitute one and the
same agreement.

26.     Non-Assignability. This Agreement shall not be assigned, except by
operation of law or the prior written consent of the non-assigning Party.

27.     Certain Acknowledgments. THE EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN
ADVISED BY THIS WRITING, AS REQUIRED BY THE AGE DISCRIMINATION IN EMPLOYMENT ACT
AND THE OLDER WORKERS’ BENEFIT PROTECTION ACT, THAT: (a) HIS WAIVER AND RELEASE
DO NOT APPLY TO ANY RIGHTS OR CLAIMS THAT MAY ARISE AFTER THE EXECUTION DATE OF
THIS AGREEMENT; (b) HE HAS BEEN ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO
EXECUTING THIS AGREEMENT; (c) HE HAS FORTY-FIVE (45) DAYS TO CONSIDER THIS
AGREEMENT (ALTHOUGH HE MAY VOLUNTARILY CHOOSE TO EXECUTE THIS AGREEMENT
EARLIER); (d) HE HAS SEVEN (7) DAYS FOLLOWING THE EXECUTION OF THIS AGREEMENT BY
THE PARTIES TO REVOKE THIS AGREEMENT; AND (e) THIS AGREEMENT WILL NOT BE
EFFECTIVE UNTIL THE DATE UPON WHICH THE REVOCATION PERIOD HAS EXPIRED, WHICH
WILL BE THE EIGHTH DAY AFTER THIS AGREEMENT IS EXECUTED BY HIM, PROVIDED THAT
THE COMPANY HAS ALSO EXECUTED THIS AGREEMENT BY THAT DATE.

28.     Notices. Any notice, demand, request, waiver or other communication (a
“Notice”) required or permitted to be given hereunder shall be in writing and
shall be effective (a) upon personal delivery or (b) by registered mail or
courier service, fully prepaid, addressed to a Party at its address first above
written. A Notice shall be deemed to have been given (i) if it is personally
delivered, on the date of personal delivery and (ii) if it is sent by mail or
courier, on the earlier of (A) the date of delivery, as indicated on the return
receipt or proof of delivery therefor or (B) 5 days after the Notice was
delivered, properly addressed, to the post office or courier, as indicated by
its receipt therefor.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the dates set
forth next to their respective signatures

/s/ Curtis Fairbrother Date: June 15, 2020

Curtis Fairbrother

MEDTAINER, INC. Date: June 15, 2020

By: /s/ Douglas Heldoorn

Douglas Heldoorn

Chief Operating Officer

 

 

EXHIBIT A

RESIGNATION

To: The Board of Directors

Medtainer Corporation

I hereby resign as an employee, officer and director of the Corporation,
effective immediately; provided that, in the event that I exercise my right to
revoke that certain Separation Agreement, dated June 8, 2020, by and between the
Corporation and me, pursuant to Section 27 thereof, my resignation as an
employee shall be deemed not to have been made.

 

Curtis Fairbrother

Date: June ___, 2020

 

